Name: Commission Regulation (EC) NoÃ 681/2005 of 29 April 2005 amending Regulation (EC) NoÃ 1973/2004, as regards the conditions for receiving area payments for flax grown for fibre
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  plant product
 Date Published: nan

 30.4.2005 EN Official Journal of the European Union L 110/21 COMMISSION REGULATION (EC) No 681/2005 of 29 April 2005 amending Regulation (EC) No 1973/2004, as regards the conditions for receiving area payments for flax grown for fibre THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular point (iii) of the first indent of the second paragraph of Article 110 thereof, Whereas: (1) Commission Regulation (EC) No 1973/2004 of 29 October 2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials (2), provides, inter alia, for the conditions for the area payments for flax grown for fibre. (2) According to Article 56(1)(b)(i) of Regulation (EC) No 1973/2004, the use of seed varieties listed in Annex V to that Regulation is a condition for receiving area payments for flax grown for fibre. However, in the framework for coupled payments established by Regulation (EC) No 1782/2003, this eligibility condition is not justified because the amount per hectare for coupled payments for flax and for other arable crops is the same. In the decoupled system there is no provision which refers to the variety list for flax. With a view to simplification, it is therefore appropriate to repeal this condition. (3) Regulation (EC) No 1973/2004 should therefore be amended accordingly. (4) Since Regulation (EC) No 1973/2004 applies to aid applications relating to marketing years starting from 1 January 2005, this Regulation should apply from that date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1973/2004 is amended as follows: 1. in Article 56(1)(b), point (i) is deleted; 2. Annex V is deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply to aid applications relating to marketing years starting from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (2) OJ L 345, 20.11.2004, p. 1.